Pennington, J.
The objection to this judgment is, that tfye justice adjourned the cause for his own convenience. The justice has a discretion to adjourn the cause, so that his adjournment does not exceed fifteen days from the return day of the summons. It is true that the act says that this adjournment is to be made to prevent fraud or surprise, or on reasonable cause assigned. * I think it would be giving the act too rigid a costruction, to say that the justice, within the [*] fifteen days, could not adjourn the cause, even for his own convenience, unless this should be done manifestly for the purpose of vexation or oppression, and this is not even suggested. I am, therefore, for affirming this judgment.
The other justices were of opinion that the judgment be affirmed, as they could not perceive any error in the proceedings below.
Judgment affirmed.
Cited in Lloyd v. Hance, 1 Harr. 127.